Title: To Thomas Jefferson from George Wythe, 27 July 1796
From: Wythe, George
To: Jefferson, Thomas


                    
                        G Wythe to T Jefferson
                        27 of july, 1796.
                    
                    Brend tells me he will finish the binding of your books in two or three weeks. The committee appointed to collect and publish the laws relating to land property, seeing your letter, in january, to me, declined proceding in the business, for the present, in hopes the general assembly may be persuaded by the reasons which you suggested to extend the work. Will you permit me to deliver a printed copy of the letter to every member? You say you will take the trouble of procuring a copy of the mss not sent to me. Adieu affectionately.
                 